Citation Nr: 1757649	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for left foot pes planus, to include as secondary to service-connected disease or injury.

4.  Entitlement to service connection for right foot pes planus, to include as secondary to service-connected disease or injury.

5.  Entitlement to service connection for left foot arthritis, to include as secondary to service-connected disease or injury.

6.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected disease or injury.

7.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disease or injury.

8.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.

9.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disease or injury.

10.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disease or injury.

11.  Entitlement to service connection for sleep apnea.

12. Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected disease or injury.

13.  Entitlement to service connection for right carpal tunnel syndrome, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran had active service from January 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran had a hearing before the undersigned in October 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In May 2016, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the most recent readjudication of the Veteran's claims on appeal in a July 2016 supplemental statement of the case (SSOC), the AOJ associated additional VA treatment records pertaining to the Veteran's claims on appeal (including a medical opinion from H.J., M.D. linking the Veteran's sleep apnea and polyarthritis to service) with the claims folder.  In correspondence from the Veteran dated July 2017, the Veteran requested that the case be remanded to AOJ for review of the newly associated evidence. 

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the newly associated evidence pertains to the Veteran's claims on appeal and he has specifically denied waiver of this additional evidence.  The Board must therefore remand the claims on appeal to the AOJ. 

Additionally, in a statement from the Veteran dated April 2017, the Veteran contended that his right and left ankle, knee, pes planus, feet, carpal tunnel syndrome, and shoulder disabilities are secondary to his service-connected lumbar strain.  Although a VA examiner provided medical opinions in June 2016 as to whether the Veteran's right and left ankle, knee, pes planus, feet, carpal tunnel syndrome, and shoulder disabilities are related to the Veteran's service, the examiner did not address whether these disabilities are secondary to the Veteran's lumbar strain, and the remainder of evidence is absent such an opinion.  Therefore, the Board finds that opinions addressing whether the Veteran's right and left ankle, knee, pes planus, feet, carpal tunnel syndrome, and shoulder disabilities are secondary to his lumbar strain should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate medical professional to obtain an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right and left ankle, knee, pes planus, feet, carpal tunnel syndrome, and shoulder disabilities are caused or aggravated by his service-connected lumbar strain.  

The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.  If the clinician determines that an examination is needed, the Veteran should be scheduled for a new examination.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

2. After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




